DETAILED ACTION
This action is responsive to the Application filed 4/14/2020.
Accordingly, claims 1-21 are submitted for prosecution on merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Durbin et al, USPubN: 2003/0172817 (herein Durbin – incorporating Durbin2: 5,303,642 – by reference, see para 0024).
	As per claim 1, Durbin discloses a waste container monitoring system comprising:
	a monitoring device (unit 14 – Fig. 1) configured to be positioned in a waste container (container 12 – Fig. 1; para 0009, 0011);
	a remote processing system (central computer – para 0011); and
	a communication connection (unit 58 – para 0032; device 42 – Fig. 2) connecting the monitoring device (Fig. 1) to the remote processing system (computer 16 – para 0036; central computer – Fig. 1; para 0011); wherein
	the monitoring device comprises one or more sensors (para 0025-0026; see Durbin2: unit 30, transducer - Fig. 1, 4; col. 4 li. 62 to col.5 li. 5; gauge responsive to hydraulic pressure, col. 5 li. 6-13 – Note1: sensing of measurement/readings – Durbin2: col. 4 li. 62-64 - via gauge or transducer of pressure values reads on physical measurement from sensors of the monitoring unit) configured to monitor one or more conditions of the container (container status, level of fullness, pressure readings, type of failure – para 0026-0029), and the communication connection (communication device 42 – para 0030) is configured to communicate the one or more conditions (para 0030) to the remote processing system (Fig. 3; central processor 16 – para 0031)
	As per claim 3, Durbin discloses system of claim 1 wherein the one or more conditions include fullness (para 0026-0029; Durbin2: col. 3 li. 1-39), position, or orientation of the container.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-7 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Durbin et al, USPubN: 2003/0172817 (herein Durbin – incorporating Durbin2: 5,303,642 – by reference ) in view of Zhou et al, CN 205826015-U, translation ( herein Zhou) and JP 3752411 (translation: “Probe mapping Diagnostic method and Apparatus” –, herein ‘2411)
	As per claims 2, 4, Durbin does not explicitly disclose ( system of claim 1) 
	A) (i) wherein the one or more sensors comprises an ultrasonic sensor, an accelerometer, or a GPS sensor
	 (ii) wherein the monitoring device determines fullness of the container based on data from the ultrasonic sensor.
	Use of ultrasonic measurement probes for sensing conditions inside a capacitive, mechanical or hydraulic environment such as fluid container (para 0005; tank, reservoir – para 0015) is shown in ‘2411, necessarily when content to track is measurable as variables related to reflected pulses, or electromagnetic waves having low dynamic range (para 0018) or low acoustic noise, such that tracking reflection signals from inside a container in terms of waves amplitude via this ultrasonic probes method can be indicative of container emptiness (para 0010; para 0026; container empty condition is detected – para 0027) or level of material in the container (para 0012,0021) based on probes placed inside the container (para 0013)
	Use of positioning sensor and ultrasonic sensor is shown in Zhou monitoring a building via a utility model having GPS module and communication antenna for monitoring building elements coupled with sensing means for the building/housing containers (container status monitoring, door state detection sensor, GPS module and communication module- see text on Figs 1 and 2), in terms of tracking state of container devices and container body in regard to relative position and internal state (see container state monitoring – see bottom paras pg. 4, top 2 paras, pg. 5), the utility model capable of detecting information of the container inside cargo (ultrasonic sensor – top para, pg.6) or tracking transport of the container  (see GPS module and housing/door state, loading state sensor – last 2 bottom para, pg. 5) including a built-in acceleration sensor (4th para, pg .6) when the container is in a motion state (2nd para, pg. 6); hence use of location/position detection means per a GPS module (bottom pg. 5) and monitoring inside status of container per ultrasonic probe (top para pg. 6) or tracking motion of the container via a acceleration sensor is recognized.
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement detection or sensing means in Durbin so that sensors or probes to track container state such as presssure or fulness inside the container are installed with the monitoring unit to perform ultrasonic capturing means or electromagnetic wave reflection capture as in ‘2411 type of sensors (so to determine emptiness of tank), or to operate as a) GPS sensing means, b) acceleratometer sensor or c) ultrasonic probes in Zhou to respectively track a given position, or a motion state of a container, as well as the level of material inside the container; because
	dynamic changes to a container in terms of its positioning, its geographic location in a standstill or moving state can cause waste material to be impacted by these location, where orientation of the compactor force applied to generate a desired compaction depends on many environmental or placement factors and situation-related physics, and by using accelerator and GPS probes installed with a monitoring unit, data relevant to real-time changes of positioning, motion and geographic location (of a container) can be transduced and sent to a remote controlling processor for proper corrective commands to be issued accordingly, and dynamic measurements returned as signals from ultrasonic sensors placed within the container would also provide latest state of content fullness or emptiness conditions to a remote controller, which in turn would be able to issue adjustment commands to a waste compactor or to provide maintenance action (as per Durbin: para 0013, 0039-0040); e.g. to timely augment a compacting pressure or deactivate its exertion for energy-related purposes.
	As per claims 6-7, Durbin does not explicitly disclose ( system of claim 1) 
	wherein the monitoring device comprises a housing containing the sensors and at least part of the communication connection;
	wherein the communication connection is configured to communicate sensor configuration information to the monitoring device.
	Integrating sensing means, sensor or probes in housing of a monitoring system to collect condition (position, fulness, motion) of a container has been addressed as obvious per rationale A in claims 2, 4 from above.
	Therefore, housing sensors with the monitoring unit and coupling them with the monitoring unit for communicating sensor obtained information associated with the container in regard to state of position, fulness, motion would be deemed obvious for the same reasons set forth with the rejection of claims 2, 4 from above.
Claims 5 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Durbin et al, USPubN: 2003/0172817 (herein Durbin – incorporating Durbin2: 5,303,642 – by reference) in view of Simon et al, 8,794,135 (herein Simon)
	As per claim 5, Durbin does not explicitly disclose (system of claim 1) wherein the remote processing system comprises a scheduling system configured to autonomously schedule servicing of the container.
	However, Durbin disclose determination (para 0039-0040) of a need for a maintenance using analytics (remote diagnostics) r and making call for a maintenance action (per a operator personnel) as result from a remote diagnostics coupled with obtained pressure readings (para 0013; determining a need for maintenance – claim 18, pg. 5; determination 114 – para 0040)
	Simon discloses maintenance scheduling being possible from analysis (remote diagnostics – col. 4 li. 4-25) of the received information from a monitoring system attached with sensor of a hydraulic waste compactor (col. 3 li. 2-15; Fig. 1-3) including step of scheduling maintenance actions (col. 4 li. 46-56; maintenance schedules - col. 6 li. 23-57) based on determined or monitored need for maintenance (col. 5 li. 14-31; col. 7, li. 46-57)
	Therefore, based on the real-time container data received into a remote analysis context of Durbin, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement remote processing system as a diagnostics environment/system for providing scheduling configured to autonomously schedule servicing of the container- as per Simon; because
	timely determination on a need for maintenance action on basis of real-time analysis of sensor data as set forth above not only provide a scenario affording QoS and confidence factors with which waste compactor would be able to sustain its intended service; but would also mitigate effect of excessive environmental and operational conditions taking down a waste managing operation promised to paying subscribers, and/or averting thereby equipment from incurring premature breakdown.
Claim(s) 8-9, 12, 14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Durbin et al, USPubN: 2003/0172817 (herein Durbin – incorporating Durbin2: 5,303,642 – by reference ) in view of Zhou et al, CN 205826015-U (translation - herein Zhou) and JP 3752411 (“Probe mapping Diagnostic method and Apparatus” – translation, herein ‘2411), further in view of Mallett et al, USPubN: 2008/0195247 (herein Mallett) and McNannay et al, USPubN: 2020/0024047 (herein McNannay) 
	As per claim 8, Durbin discloses a waste compactor monitoring system comprising: 
	a monitoring assembly (refer to claim 1); 
	a remote processing system (refer to claim 1); and
	 a communication connection (refer to claim 1) connecting the monitoring assembly (refer to claim 1) to the remote processing system; wherein the monitoring assembly comprises one or more sensors (refer to rationale A per claims 2, 4; see Durbin2: sensing hydraulic pressure – col.4, li. 61-65; sensing means – col. 2 li. 55-59) positioned on a waste compactor system, 
	the one or more sensors (see rationale A for claims 2, 4; see Durbin2 from above) configured to monitor one or more conditions (refer to claim 1) of the waste compactor system; and wherein the communication connection (refer to claim 1) is configured to communicate the one or more conditions (refer to claim 1) to the remote processing system.
	B) Durbin does not explicitly disclose monitoring assembly as comprising a hub device and sensors connected to the hub device.
	A centralized unit provided to control medical waste disposal is shown in Mallett networked system which is provided with database for disseminating information received from containers as part of the waste sorting and disposal operation (Fig. 1), the centralized unit having a communication unit that acts as a central hub for obtaining various communications (para 0154), in the sense that communicated data to the central hub can be sensor-based information (para 0120), volume/density sensor (para 0134-0135) indicative of fill level (Fig. 18-19) or emptied/closure state of the container (waste … discarded – para 0182), container type and waste type (para 0157-0158), the sensor information factors, or lookup items used at the central hub toward considering disposal of the container or for allowing the container to receive a waste (para 0169), the fill level of a container (Fig. 21); hence aggregating sensor information (para 0061, 0183, 0200, 0202-0206, 0210) indicative of container data/type/content/fullness state back into a central hub to manage waste container is recognized.  
	McNannay monitoring system (para 0012; Fig. 8; para 0015; Fig. 11; para 0052) discloses sensor-enabled information (e.g. arrangement of containers surrounding a interior region within which a communication hub may be coupled – para 0255) being communicated via wired, wireless (or via RF) channel, protocol (para 0106) from monitored container or packages to a communication hub device – e.g. the sensor to capture status of cavity or compartment of each packaging, see para 0089, 0093, 0113 – where the hub is used for relaying information (temperature, shock, humidity, pressure – para 0121) to a remote server to be processed using rules (para 0078); e.g. for recycling the packages using a container disposal compartment (para 0214); hence, use of a communication hub device to obtain container/package sensor-enabled information and relay it to a central server for further waste handling or disposal operations to be determined is recognized.
	Therefore, based on variety of container states to capture, material condition signal or transduced measurement to be passed to a central processor in Durbin, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the communication unit and attached sensors therewith so that sensed information (sensor-enabled measurement) destined for a remote processor are coupled with a common hub device – as oer McNannay or in Mallett -  in connection with the one or more sensors (as set forth in rationale A), for obtaining sensor information on state of the container; because
	a dedicated device configured proximal or separate from a container environment in form of a communication device like a hub as set forth above can benefit from flexibility in physical and/or connectivity implementation, affording the device to operate as wired or wireless protocol, in free mobile format or stand-alone module placed within the very operative sensor physical context; where as a commmunication hub, the device can aggregate of form of signals multiplexed or channeled in from various sensor locations, via wired or wireless medium, affording latest and real-time sensor-enabled information (on container state) to be relayed with minimal delay (using a reliable delivery protocol under which the hub operates) to a central analytic platform for waste handling measures or maintenance actions, which can be issued as corrective/controlling commands timely directed to a waste managing system; e.g. thereby preventing a premature break-down of the waste compacting equipment.
	As per claim 9, Durbin discloses (system of claim 8) wherein the one or more sensors comprises a pressure sensor (see Durbin2: sensing hydraulic pressure – col.4, li. 61-65; sensing means – col. 2 li. 55-59) connected to a hydraulic line (para 0026; see Durbin2: Fig. 1, 4; col. 2 li. 50-68) of the waste compactor system
 	Durbin does not explicitly disclose 
	wherein the hub device comprises a controller configured to determine fullness of a container of the waste compactor system based on pressure data from the pressure sensor.
	Durbin discloses sensed hydraulic pressure as transduced signal indicative of compactor state provided to a central computer to determine fullness of a waste container (para 0004, 0026; see Durbin2: Fig. 3; col. 3 li. 1-19), using analytics (Durbin2: Fig. 2A-2B) applied to obtained values.
	Communicated sensed measurement data from sensed information on hydraulic pressure and content state of a container determine fullness of a container of the waste compactor system based on probes or pertinent sensor has been disclosed in Durbin or rendered obvious per rationale A in claims 2, 4.
	Communication hub device in connection with sensors has been disclosed in waste disposal network by Mallett as attached to a central unit or server (main unit 54 can include a server - para 0154) to aggregate fill level of containers from relevant sensors (para 0061, 0183, 0200, 0202-0206, 0210; Fig .18-19, 21) and communicating this information to one or more waste disposal stations (para 0157, 0159) of the network. Hence, use of hub device and associated controller to support fullness level determination/analytics related to received sensor information such as pressure is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the monitoring unit by Durbin’s waste disposal and compactor system so that a communication hub is included with sensor acquiring unit - as per Mallett  - in connection with service of a analytic controller – or Durbin2 controller - configured to determine fullness of a container of the waste compactor system based on pressure data from the pressure sensor; because
	Use of a controller in connection with sensed information aggregated by a hub device can make use of the processor capability thereof to process raw measurement data and transduce them into a digital format facilitating electronic interpretation by other computing intelligence or central unit would benefit from the hub usability with respect to flexible provisioning and connectivity implementation by the latter (per rationale B from above); and attaching a controller with the communication hub would enhance use of the latter with additive support of computer-based analytical methods, as evidenced in Durbin2’s controller to derive insights from transduced real-time data (Fig. 2A, 2B) per effect of correlating values of pressure and frequency of compaction instances (at a compactor) with state of material level present in a waste container, i.e. to infer on state of fullness of a waste inside the container and for adjustment measures intended for the compactor to be timely taken/issued from remote.
	As per claim 12, Durbin discloses (system of claim 8) wherein the remote processing system comprises a scheduling system configured to autonomously schedule servicing (refer to rationale in claim 5) of the container.
	As per claim 14, Durbin discloses system of claim 8 wherein the hub device comprises a controller configured to analyze (Fig. 3; central processor 16 – para 0031; see Durbin2: Fig. 2A-B, Fig. 3) data from the one or more sensors (refer to rationale A in claim 1) and determine the one or more conditions (refer to claim 8) of the waste compactor system.	
Claim(s) 10-11 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Durbin et al, USPubN: 2003/0172817 (herein Durbin – incorporating Durbin2: 5,303,642 – by reference ) in view of Zhou et al, CN 205826015-U (translation - herein Zhou) and JP 3752411 (“Probe mapping Diagnostic method and Apparatus” – translation, herein ‘2411), further in view of Mallett et al, USPubN: 2008/0195247 (herein Mallett) and McNannay et al, USPubN: 2020/0024047 (herein McNannay) and further of Schomisch et al, USPN: 5,967,028 (herein Schomisch) and Budike, Jr, USPN: 6,122,603 (herein Budike) 
	As per claims 10-11, Durbin does not explicitly disclose (system of claim 8) 
	(i) wherein the one or more sensors comprises a proximity sensor positioned to detect the presence or absence of the waste compactor system or a container of the waste compactor system;
	(ii) wherein the one or more sensors comprises a connection sensor configured to detect the presence or absence of a connection of the compactor system to power or to a fixed connection.
	As for (i), Schomisch discloses refuse management system comprising a refuse container coupled with a compactor for determining condition of the container and operating the compactor in response to analytics (col. 2 li. 16-40) based on received pressure data from the compactor sensor, the management of refuse including a PLC to process parameter about the container status, based on signals from a proximity sensor (col. 4 li. 2-16), including pressure signals from actuated proximity sensor to determine remaining space in the container (col. 6, li. 17-42; Figs 2; claims 11-12, pg. 11)
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement compactor system and monitoring unit sensing means associated with signalling a central processor in Durbin so that one or more sensors used for fullness determination comprises a proximity sensor positioned to detect a) presence or absence of the waste container of the waste compactor system- as set forth in Schomisch - or b) compaction status in terms of critical values of hydraulic pressure within a compactor environment; because
	immediate surrounding in which properly positioned sensors operate can provide most accurate indicators or data on relative state of presence or absence of content or material about which the sensor are actuated for measuring and sending corresponding signals to a distant analytic controller, notably when refuse or waste material being recently added or removed generate a nearby space diminution or expansion being sensed from within the walls of a container in which the sensors have been installed to support container state as endeavored in Durbin, and variability on hydraulic pressure values (within a compactor) in real-time near a proximity sensor can be most effectively captured to support a associated controller in deriving state of fulness of a corresponding waste/refuse container.
	As for (ii), use of sensor to detect connectivity to a energy supply or power line connection is shown in Budike energy dashboard system for managing refuse or waste material; that is, change to energy usage and connectivity is captured via sensors placed inline with or indirectly from electricity sources (col. 9 li. 1-18; col. 12 li. 5-15) or from meter sensors (col. 11 li. 6-16)  attached to storage tanks (col. 9 li. 20-26) to provide sensed power state to a remote dashboard site CPU (connection 18 - Fig. 1; Fig. 3-4) on which real time utility/meter data can be viewed (col. 7 li. 11-46; Figs 26-31) and that corrective actions can be issued from the control site.  Hence use of connection sensors to provide whether power line is connected to a tank, appliance type of equipment is recognized.
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement absence or presence determination of a operational state in Durbin so that wherein the one or more sensors comprises a connection sensor – as in Budike - configured to detect the presence or absence of a connection of the compactor system to power or to a fixed connection; because
	signals received from connection sensors provided to monitor power connectiviy state of a apparatus or equipment (waste container or disposal machine) in realtime to a remote administrative or control site as set forth above, would enable the control site to assess extent of the damage caused by the power disconnection and expedite corrective or recovery actions (restoration of power presence or connection) responsive to power-based stalls and inactivated state of an apparatus or equipment whose sustained operation (well-managed waste disposal) is expected for subscribers of the service.
Claim(s) 13 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Durbin et al, USPubN: 2003/0172817 (herein Durbin – incorporating Durbin2: 5,303,642 – by reference ) in view of Zhou et al, CN 205826015-U, translation ( herein Zhou) and JP 3752411 - translation, “Probe mapping Diagnostic method and Apparatus” (herein ‘2411), further in view of Mallett et al, USPubN: 2008/0195247 (herein Mallett) and McNannay et al, USPubN: 2020/0024047 (herein McNannay) and further of Bloom et al, USPubN: 2011/0077480 (herein Bloom) 
	As per claim 13, Durbin does not explicitly disclose (system of claim 8) wherein the communication connection is configured to communicate sensor configuration information to the monitoring assembly. 
	Bloom discloses a fluid chamber and fluid transfer control system having a measurement system equipped with enclosure-installed fluid sensor device to capture state measurements of material inside a transfer reservoir (para 0005-0009); e.g. humidity conditions (Fig. 5); where configuration assembly of sensors being disc or other sahpes is being loaded onto the monitoring system (para 0039-0040), including a sensor for measuring pressure associated with a pump in connection with a reservoir outlet by which the sampled fluid – e.g. blood-  is being directed to a waste disposal system (para 0048); hence loading a selective configuration of sensor in a variety of shape for monitoring properties of material or liquid in a chamber or reservoir is recognized.
	Thus, as different parts inside a container or a compactor enclosure in Durbin system represent different morphologic shapes, type of material, and cavity geometries, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement initiation of the monitoring unit in Durbin so that configuration of sensors is adapted with the environment in which sensors operate, including provision of a communication means associated with the monitoring assembly(per Durbin) to transfer or load sensor configuration information – as per Bloom - to said assembly as part of the installation or positioning of sensing means that is purported for measuring of real-time state or properties inside the container; because 
	configuration information on the sensors would facilitate disposition and placement of sensors in the sense that a sensor type or shape would be adapted with topology of the very location at which data is to be sensed, and that a particular property change or type of material in the immediate surrounding to the sensor can be made compliant with the type and shape of the very sensor being installed thereat, the sensor placement adapted on basis of sensor configuration and endowed with type/shape mapping from above enhancing quality and precision of data capture as endeavored with use of a monitoring assembly in Durbin.
Claims 15-18, 21 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Ware et al, USPubN: 2016/0229679 (herein Ware) in view of Kramer et al, USPubN: 2012/0247324 (herein Kramer) and Grosse et al, USPN: 4,151,823 (herein Grosse) further in view of Simon et al, USPN: 7,926,419 (herein Simon)
	As per claims 15-18, Ware discloses a sensor assembly for a dispense container (Fig. 3A; para 0014; Fig. 4-5) monitoring system, the sensor assembly (see probe and fluid level sensor per Note2, Note3, Note4 from below) configured to connect to a hydraulic reservoir (reservoir – para 0044), the sensor assembly comprising:
	a fitment cap (liner fitment – para 0019; fitment retainer – para 0020; gas removal probe, stress concentrator para 0025; upper end of the vessel … joined to a port or cap structure … cap or closure coupled with a dip tube – para 0027 - Note2: a deformable fitment as part of a probe assembly exposed as a cap at the top of the dip tube to reduce a flow in a given direction reads on a fitment probe cap to release gas, or act as concentration or retaining cap – para 0050);
	a sensing element configured to (to sense a condition … absence or low level of liquid in the lower portion of the container, level sensor – para 0053) detect a level of fluid in the hydraulic reservoir; and
	a dip tube (para 0019) positioned to support the sensing element (e.g. downward-extending dip tube – para 0053 – Note3: dip tube extended to lower portion of a container reads on positioning of the tube to support dispensing of fluid and fluid level sensor means disposed at the container bottom) inside the hydraulic reservoir (see Fig. 3A);
	wherein the sensing element comprises a reed switch or a limit switch ( fitment retainer … upper end of the dip tube … may be arranged with a pressure relief valve … to prevent overpressurization – para 0046; probe … upper portion of the dip tube … may be arranged with a relief valve to prevent overpressurization – para 0049 - Note4: fitment element of a probe assembly – see Note2 - attached to upper end of a dip tube arranged with a pressure relief valve reads on sensing element comprising a limit switch to prevent overpressurized in the fluid passage)
	wherein the sensing element comprises a float level sensor (Fig. 6A-6B; floating element … cooperate with a valve seating …associated with a dip tube, floating element rises upward, pull the floating element … downward within the liquid flow – para 0112 – Note3: float movement as a rise or a move downward associated with dip tube reads on float level sensing).
	C) Ware does not explicitly disclose fluid dispenser container as 
	waste container associated with a monitoring system in which the sensor assembly is configured to connect to reservoir in a waste compactor.
	Simon discloses provision of sensing assembly of a monitoring unit (Fig. 1A) attached to a reservoir integrated with a waste compactor apparatus (hydraulic driver 22 – Fig. 2) using tracked state within a liquid reservoir (Fig. 2; hydraulic pressure, oil – col. 3, li.30-60), where hydraulic pressure (Fig. 6) being sensed from the reservoir and transduced as signals (wirelessly) sent to a separate processor enables analysis/diagnostic by the processor to determine fullness of container waste (Fig .4) as well as corrective commands (Fig. 5) to alter the waste compactor operation (col. 3 li. 61 to col. 4, li. 10) to schedule service/maintenance (col. 4 li. 12-19), the diagnostic-based commands directed on controlling a shuttle valve to augment pressured liquid inflow or diminish it so to alter movement of a compacting ram(col. li. 45-56; Fig. 5)
	Therefore, as pressure and amount of pressurized liquid (high-viscosity type like oil) can be used to activate a motorized force (see Ware:  pumps, para 0010; pump, compressor – para 0022) or a ram-driven dispenser motion as in Ware container, the application/use of oil for activating a pressure-driven control operation to control ram movement of a compactor apparatus such as in Simon would have been obvious; that is, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the oil-based activation or dispenser method of Ware so that the fluid dispenser container can serve as a waste container associated with a monitoring system in which the sensor assembly is configured to connect to reservoir in a waste compactor as shown in Simon; because
	arrangement of monitory assembly within a (oil-filled) reservoir as in Ware so that sensors disposed there within can track and capture content properties and changed state based on which computer-analysis can perform proper management of pressurized flow with adjustments – as in Simon- to activate operation of a hydraulic ram of waste disposal system would represent a best and effective collaboration model combining sensing means on reservoir content state with analytics by a central processor using transduced data from the state capture inside the reservoir, to help a centralized platform in exploiting intelligence of a computer to analyze sensor-transduced data and using this computer-capability to provide corrective instructions in proper format communicated from remote to address or adjust the operational state of the compactor; e.g. maintenance service calls on equipment or expediting corrective or recovery actions responsive to possible deficient and faulty state of an apparatus or equipment whose operation ( compactor operation and waste disposal) is to be sustained and expected as user-subscribed service.
	D) Ware does not explicitly disclose waste monitoring system sensor assembly as comprising
	(i) a breather cap; (ii) a dip tube carried by the breather cap and positioned to support the sensing element (inside the reservoir) and (iii) wire leads extending from the sensing element through the dip tube and through the breather cap.
	As for (i), Ware discloses a dip tube positioned to support fluid level sensing at the bottom of the container and probing at the top end of the dip tube in terms of a probe assembly with an exposed valve that support retaining pressured fluid escape downward or upward, using a deformable fitment that acts as a cap and functionality of a relief valve (para 0046, 0049) so to preclude excessive built of pressurized liquid or steam; hence the concept of cap as functionality of a relief valve entails effect of a breather cap.
	As for (ii)
	Attachment of breather cap to operation of a float is shown in Grosse, according to which, a oil pressure relief or bypass assembly to prevent build of pressure inside enclosure of a filter element connected to a (scavenging) pump and oil discharge tube and a cartridge (col. 3 lil 22 to col. 4 li. 14; cartridge 30 – Fig. 2) comprise a breather cap at the top of the cartridge to support discharge of gases geared for being returned to the emission system (col .4 li. 13-20) and as part of the pressure relief valve and flow passage to the bottom of reservoir chamber, the breather cap attached to a breather hose into the oil reservoir (col. 6 li. 3-26) to support scavenging of oil or replacement of oil through fittings into the chamber.  Hence, construction of a pressure relief valve having fittings with a breather cap attached to a tube into a oil reservoir entails that oil pressure sensing assembly having relief valve coupling a breather cap with a tube into the oil, the cap positioned to support the pressure sensing.
	As for (iii)
	Control over pressurization of steam inside a tank is shown in Kramer (Fig. 1) using a degasification mechanism where inlets of fluid in and out of the tank is controlled by a circuitry that supervise fluid through the ports in relation to a cup attached to the interior of the tank, the cup  constituting a gap of ambient atmosphere having a low pressure implemented either with a breather cap or a spring relief valve (para 0013) to support the degasification of the tank, where pressure of the fluid passing through orifices, the hydraulic tube and inlet ports is under tracking by the circuit for overflow (para 0014), in the sense that level of pressurized steam is being sensed using well positioned foam level sensors, float sensors or fluid level sensors (para 0018-0019); hence wire arrangement connecting (foam, float, level) sensors with the degasification circuitry using relief valve or breather cap coupled to (foamy) fluid state of tube or inlets as part of the pressure relief and fluid in/out drawing mechanism entails a degasification circuitry operating on basis of wire leads extending from the sensing elements through the fluid tube or inlets, a float and through a breather cap.
	Therefore, based on the level of oil and pressure associated with its reservoir as factors affecting operation(impact) of a hydraulic compaction of Simon (per rationale C from above) and reliance upon pressure management inside a oil reservoir as in Ware, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Ware’s sensor assembly per the embodiment having reservoir connected to a waste compactor so that the pressure management arrangement related to the hydraulic reservoir and its support for the compaction engine as per Simon would include a pressure relief mechanism or valve and a supervising circuitry – as in Kramer – to electrically track and analyze sensor information returned from sensing means positioned in the reservoir (e.g for liquid level, pressurized steam, and float motion), the information implemented as wire leads – per Kramer control circuit -  extending from the sensing elements (liquid level sensor, pressurized steam sensor, and float sensor) positioned in the fluid (pressured liquid, oil or foam) container from the bottom through the tubing or  dip tube as in Grosse, a float and through a breather cap constituting a pressure relief valve at the upper end of the dip tube; because
	pressure rise of content (such as oil) inside a fluid/hydraulic reservoir represents a physical property that can positively support implementation of a motorized function or hydraulically translated force (pump, compressor or compactor ram) or negatively affect long-term use of equipment or sustenance of a service operation (like waste disposal- per Simon), and 
	provision of a relief valve effect embodied in a probe module atop a fluid reservoir or atop a connected dip tube into the bottom of the reservoir, using the probe sensing to act as a breather cap as set forth above, would enable immediate decompression of the reservoir from potentially ill-effect of over-pressurization (obtained from hydraulic pressure sensors) to prevent equipment damage or excessive behavior to a hydraulic force (compactor ram), whereas
	 electrical arrangement so that fluid level, pressurized steam level, or float level placed with the fluid state sensing are obtained from connecting wires from the sensors as set forth above to a processing circuit would afford direct and most dynamic sensor reading obtained as raw data from a float, a dip tube or a breather cap (pressure) probe to be electronically transduced in a more interpretable form, which can be communicated by various transmisison protocol to remote or centralized analytic environment; whereby adjustment to the operational state of a container or a waste compactor and relevent machinery can be properly addressed.
	As per claim 21, Ware does not explicitly disclose (sensor assembly of claim 15), wherein the sensing element is further configured to detect a temperature in the hydraulic reservoir.
	Based on the need to monitor hydraulic fluid temperature sensor in Simon waste compactor, for effect to reprogram a compactor operation from a remote processor that timely addresses a diagnosed condition identified as alarming in regard to compactor/container mechanical or operational state or warnings caused by the condition), the condition indicative of rise in temperature (see Simon: temperutare sensor – col. 4 li. 11-25; high oil temparature warnings – col. 1 li 54 to col. 2 li. 2 ), it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement monitoring assembly of Ware’s reservoir pressure control system so that, in case where excessive heat can be a critical factor or alarming threat to operational state of a oil-dependent engine (such as a waste compactor per Simon), sensing elements therein comprise a sensor configured to detect a temperature in the hydraulic reservoir as set forth in Simon; because 
	timely detection (e.g. by sensors) of temperature rise or drop via properly placed sensing elements connected via electrical wires to  a processing circuit (tank controlling circuitry per Kramer) equally installed inside the reservoir confines would enable prompt transduction of raw (sensor) data by the circuit, and relaying of transduced temperature readings to a external computer-based control platform, such as shown in Simon, whereby proper corrective actions can be issued, including effect taken by the remote processor to reprogram (or schedule maintenance for) a compactor operation (as per Simon) to rectify or remedy to a diagnosed condition(e.g. state derived from temperature excess warnings) identified as an alarming or critically detrimental towards the expected norms (standards) of compactor/container performance as well as the quality of service endorsed by a relevant waste disposal business.
Claims 19-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Ware et al, USPubN: 2016/0229679 (herein Ware) in view of Kramer et al, USPubN: 2012/0247324 (herein Kramer) and Grosse et al, USPN: 4,151,823 (herein Grosse) further in view of Simon et al, USPN: 7,926,419 (herein Simon), and McNannay et al, USPubN: 2020/0024047 (herein McNannay). 
	As per claims 19-20, Ware does not explicitly disclose ( claim 15, further comprising: ) 
	an external connector element configured to operatively connect the sensing element to the waste container monitoring system.
	one or more intermediate connector elements configured to connect the sensing element to the external connector element.
	McNannay monitoring system (para 0012; Fig. 8; para 0015; Fig. 11; para 0052) discloses sensor-enabled information (e.g. arrangement of containers surrounding a interior region within which a communication hub may be coupled – para 0255) being communicated via wired, wireless (or via RF) channel, protocol (para 0106) from monitored container or packages to a communication hub device – e.g. the sensor to capture status of cavity or compartment of each packaging, see para 0089, 0093, 0113 – where the hub is used for relaying information (temperature, shock, humidity, pressure – para 0121) to a remote server to be processed using rules (para 0078); e.g. for recycling the packages using a container disposal compartment (para 0214); where interface between a sensor-eanbled package connected (para 0012, 0015, ) to the WAN (or remote server) comprises a local power package induction antenna (para 0232), a package acting as communication hub (para 0012; Fig. 8), , a wireless link or cellular-base devices (para 0015; Fig. 11) equipped with enhanced communication from efficient cellular antenna (para 0062)
	Hence, intermediate connector element from the sensor-enabled package in terms of local induction antenna or communication hub is recognized, and external connector element to connect the package to a wireless or WAN remote devices in terms of cellular antenna is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement connector elements between the sensing assembly (monitoring assembly of the waste compacting apparatus) in Ware’s reservoir with a remote analytic platform so that the connector elements include a) more proximal intermediate connector such as a induction antenna or communication hub – as set forth in McNannay – and b) external connector such as a larger cellular antenna acting as wireless transceiver to a outside WAN as per McNannay; because
	local connector elements such as induction antenna can be implement on-board of the sensor-enabled monitoring assembly to locally manage energy supply to the assembly for interoperability with the installed sensors; the dedicated communication hub assigned to cover monitoring effect of the assembly can perform multiplexing of signals and proper aggregating of information received from the sensors; whereas larger devices acting a external connector like RF or Wireless antenna can use device-pertinent communication strength to secure longer distance transmission/reception reachability with the outside platforms including servers in the WAN or a analytic server remote to the monitoring system (such as one associated with a waste compactor as per Simon) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 15, 2022